ICJ_129_CertainCriminalProceedings_COD_FRA_2004-06-17_ORD_01_NA_00_EN.txt. 17 JUIN 2004

ORDONNANCE

AFFAIRE RELATIVE A CERTAINES PROCEDURES PENALES
ENGAGEES EN FRANCE

(REPUBLIQUE DU CONGO c. FRANCE)

CASE CONCERNING CERTAIN CRIMINAL PROCEEDINGS IN FRANCE

(REPUBLIC OF THE CONGO y». FRANCE)

17 JUNE 2004

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 2004
2004
17 June
General List
No. 129
17 June 2004

CASE CONCERNING CERTAIN CRIMINAL PROCEEDINGS IN FRANCE

(REPUBLIC OF THE CONGO v. FRANCE)

ORDER

Present: President SHI; Vice-President RANJEVA; Judges GUILLAUME, KOROMA,

VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, KOOLMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, ELARABY, OWADA, SIMMA, TOMKA;
Registrar COUVREUR.

The International Court of Justice,
Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court, and to Articles 31, 44 and 45,
paragraph 2, of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on 9 December 2002,
whereby the Republic of the Congo, referring to Article 38, paragraph 5, of the Rules of Court,
sought to institute proceedings against the French Republic in respect of a dispute arising out of
certain criminal proceedings in France,

Having regard to the letter dated 8 April 2003 from the Minister for Foreign Affairs of
France whereby France expressly consented to the jurisdiction of the Court to entertain the
Application,
iO

Having regard to the Order of 17 June 2003 whereby the Court adjudicated upon the request

for the indication of a provisional measure submitted by the Republic of the Congo on
9 December 2002,

Having regard to the Order of 11 July 2003 whereby the President of the Court fixed
11 December 2003 and 11 May 2004 as respective time-limits for the Memorial of the Republic of
the Congo and the Counter-Memorial of the French Republic,

Having regard to the Memorial and the Counter-Memorial duly filed by the Parties within
those time-limits;

Whereas, at a meeting on 11 June 2004 between the President of the Court and the Agents of
the Parties, the Agent of the Congo requested that his Government be authorized by the Court to
file a Reply by the end of 2004, and the Agent of France indicated that his Government had no

objection to that request being granted, on the understanding that France would have the same
amount of time for the filing of a Rejoinder;

Taking account of the agreement of the Parties and of the particular circumstances of the
case,

Authorizes the filing of a Reply by the Congo and a Rejoinder by France;
Fixes the following time-limits for the filing of those pleadings:

10 December 2004 for the Reply of the Republic of the Congo;

10 June 2005 for the Rejoinder of the French Republic; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at the Peace Palace,
The Hague, this seventeenth day of June, two thousand and four, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the Government of the Republic
of the Congo and the Government of the French Republic, respectively.

(Signed) SHI Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
